 256DECISIONS OF 'NATIONAL LABOR 'RELATIONS BOARDEMR Photoelectric, a Division of Sangamo WestonInc. and International Union of Electrical,Radio & Machine Workers, AFL-CIO-CLC.Case 22-CA-812114 December 198-4SUPPLEMENTAL DECISION ANDORDER -By CHAIRMAN DOTSON AND MEMBERS- HUNTER AND DENNIS.0n 27 August 1980 the National Labor RelationsBoard issued • a Decision and Order in the above-entitled proceed-14.i; On 26 January 1981 the,Board' issued- an unpublished Order _DenyingMotion and Amending Decision and Order, inwhich it amended footnote 1 of the original Deci-sion and Order-to clarify the basis on which it af-firmed the administrative law judge's credibilityfindings,2. but denied the Respondent's, motion forreconsideration in all other respects.Thereafter, the Respondent filed a petition forreview of the Board's Decision and Order in theUnited States Court of Appeals, for the SeventhCircuit, and the Board filed a cross-application forenforcement. Subsequently, the Board filed aMotion in 'the Seventh Circuit Court -of Appeals re-questing permission to withdraw the record so thatit could- reconsider its Decision and Order:in lightof that court's decision in Red Oaks Nursing Homev. NLRB, .633 F.2d 503 (1980), and its order inEdward A. Utlaut Foundation v. NLRB, 657 F.2d272 (No. 80-1903 May 27, 1981), and to addresscertain other matters. On 9 November 1981 thecourt granted the Board's motion, and by letterdated 30 November 1981 the Board invited the par-ties to submit statements of position. The Respond-251 NLRB 15972 Although the unpublished Order directed that the initial Decisionand Order be printed as amended, the amendment was omitted from theBoard volume in which the Decision and Order subsequently was print-ed Therefore, we hereby publish the footnote to be substituted for fn 1"The Respondent has exceptd to certain credibility findings made by thejudge Administrative Law Judge John F Corbley died 7 November1978, after the heanng in the instant case had closed before him, butbefore the issuance of a decision Thereafter Chief Administrative LawJudge Thomas N Kessel designated Administrative Law Judge Sidney JBarban to prepare and Issue a decision based on the record made beforeJudge Corbley It is the Board's established policy to attach great weightto an administrative law judge's credibility findings insofar as they arebased on demeanor However, in contested cases the Act commits to theBoard itself the power and responsibility of determining the facts as re-vealed by a preponderance of the evidence, and the Board is not boundby the administrative law judge's findings of facts, but bases its findingson a de novo review of the entire record Standard Dry Wall Products, 91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951) Judge Barban'scredibility findings are based on factors other than demeanor, and, inconsonance with the Board's policy set forth in Standard Dry Wall Prod-ucts, supra, we have Independently examined the record in this case Wefind that there is no basis on the record in this proceeding for reversinghis credibility determinations or his findings of fact based thereon •'273 NLRB No. 32ent filed a statement of position and a motion toreopen the record.The National Labor Relations Board has delegat-'ed its authority in this proceeding to a three-member panel.The Board has considered the record as a wholein light of the Respondent's statement of position,its motion to reopen the record,3 and the applica-ble decisions of the Seventh Circuit Court of Ap-peals and makes the following findings.As fully set forth in the judge's decision; whichthe' Board adopted in its initial Decision and Order,the 'Union began an organizational campaignamong the Respondent's employees in May 1977.By 18 May the Union had obtained at least 30 validauthorization cards among the 47 employees in theunit found appropriate. On that date the Union re-quested recognition from the Respondent and fileda petition with the Board for a representation ,elec-tion.,By 6 June the Union had obtained and submit-ted- to the Respondent a petition signed by 46 unitemployees requesting the Respondent to recognizethe Union as their bargaining representative. Theelebtion was held 5 August and resulted in 13 votesfor 'and 31 'against the Union. Between 22 June andthe date of the election both the Respondent andthe .Union engaged in certain misconduct.The, Board found that the Respondent's miscon-duct constituted unfair labor practices which wereso serious as to warrant the issuance of a bargain-ing order. It also found that the Union's miscon-duct did not affect the propriety of a bargainingorder. On further consideration we are persuadedthat some of the unfair labor practice findings wereerroneous and that the remedial bargaining orderwas improvidently granted.1. The Board affirmed the judge's finding thatthrough a series of letters and oral statements toemployees the Respondent engaged in "thinlyveiled threats that because of unionization the Re-spondent would take action [consisting of plant clo-sure, job, loss, and other reprisals] to the detrimentof the workers' employment." 251 NLRB at 1608.The theme of the letters was that the Union had arecord of strikes and violence and, could make nopositive contribution to the employees or the Com-pany. Although emphasizing the possibility ofstrikes and their doleful consequences at otherplants, the Respondent's letters frankly admittedthat despite the Union's past participation in strikesthe Company did not know whether the Unionwould strike at this plant. In depicting the resultsof strikes at other companies, the Respondent cited3 Because of our reconsideration of the existing record below, we findit unnecessary to conduct a further hearing SANGAMO WESTON INC257instances in which the strikes ended with little orno economic gain to the employees and other -in7stances in which the plants closed or productionlines moved to other locations. However, reasonsother than unionization or strikes were presented toexplain the loss of jobs. Thus, the judge creditedtestimony that Executive Vice President Lee toldemployees that a sister company had moved toPuerto Rico after a strike which had resulted in thecompany's loss of government contracts. He toldemployees that he hoped such a loss of governmentcontracts would not make the Respondent move toTexas.We are often called on to .determine whetherstatements warning employees of the adverse con-sequences of unionization are lawful predictions orunlawful threats.. The statements made here wereby and large neither. They were factual statementsshowing that ,there were possible harmful resultsfrom unionzation to be weighed against the possi-ble benefits to employees. The Respondent in-formed the employees that the Union had takenemployees out on strike at other companies andthat certain adverse consequences had ensued; thatstrikers received no pay or benefits during a strikeand could be permanently replaced; and thatshould the Union win the election and make Unrea-sonable bargaining demands it would either have todrop those demands or strike. The Respondent didnot tell employees if they selected the Union itwould close the plant or take other reprisals. In-stead, the Respondent specifically reassured em-ployees it would bargain in good faith with theUnion if it won the election and would take no re-prisals in that event. We therefore find that in itsoverall preelection campaign the Respondent prop-erly avoided threatening reprisals. See J. J. CassoneBakery, 247 NLRB 220, 221-222 (1980).However, the Respondent departed from theoverall pattern in one instance - and communicatedto some employees what they reasonablY mighthave regarded as a threat. This occurred whenProduction Manager Autera told employees that ifthe Union came in and a strike ensued the Re-spondent might move to Texas. These commentscrossed the line of permissible persuasion as to theconsequences, of unionization because they wereunaccompanied by any statement of objective factsthat conveyed the Respondent's belief that suchconsequences were beyond its control. Ann's Laun-dry & Dry Cleaners, 268 NLRB 1013, 1016 (1984).44 Chairman Dotson would not view Autera's statements in isolationfrom the general tenor of the Respondent's message to employees•thetruthful information that adverse consequences such as a plant relocationcould follow a strike Therefore, he would not find that Autera's com-ments constituted a thrat See NLRB v Shenanigans, 723 F 2d 1360,1367-1368 (7th Or 1983)Respondent also unlawfully solicited employees'grievances, promised them that without the Uniontheir problems would be rectified within 9 months,and coerciyely interrogated two employees. Thesefew 8(a)(1) violations, however, do not warrant im-posing a bargaining order in the circumstances pre-sented here.The question which must be faced here, as in allcases in which an employer has rejected a union'svalid majority showing by way of authorizationcards and committed unfair labor †practices, iswhether "the possibility of erasing the effects ofpast practices and of ensuring a fair election (or . afair rerun) by the use of traditional remedies,though present, is_ slight and that employee senti-ment once expressed through cards would, on bal-ance, be better protected by a bargaining, order."NLRB v. Gissel Packing' Co., 395 U.S. 575, 614,-615(1969). This question must be answered in light ofthe facts of each case and with due regard for theprinciple that generally a secret-ballot Board-con-ducted election is the preferred method of ascer-taining employee choice. Id. at 602. Therefore, welook not only to the seriousness of the unfair laborpractices, but also to their extensiveness "in termsof 'their past effect on election conditions and thelikelihood of their recurrence in. the future." Id. at614.5Here, ascertainment of the causal relationship be-tween the Respondent's unfair labor practices andthe Union's election loss is difficult. For the pree-lection campaign was characterized not only bycertain coercive statements by the Respondent butalso by an extensive lawful campaign by the Re-spondent and by a countervailing. campaign by theUnion that included both permissible and impermis-sible tactics. The Union's misconduct consisted ofthe following .threats to employees: (1) that if theUnion lost the election it would file charges andhold up the proceedings indefinitely, impliedlywith the aid of Members of this Board and Con-gressmen whom it "could control"; (2) that "noth-ing would get across" a union picket line and anymale employee who attempted to cross mightnever see his wife again; (3) that if certain employ-ees campaigned for the Respondent "there will beno holds barred" and "when the [Union] got in,positive, [those employees] were gone"; and '(4)that another employee who said he would not vote5 Although the Board's concern at the time It withdrew this case fromthe Seventh Circuit was the inadequacy of its articulated analysis of theneed for a bargaining order under that court's holdings in Red Oak Nurs-ing Home and Utlaut Foundation, supra, we cannot fall to take cognizanceof the Seventh Circuit's recent decision in NLRB v Shenanigans, 723F 2d 1360 at 1370-1372, in which it vigorously reaffirmed those princi-ples cited in the text above that dictate caution against too freely dispens-ing with elections 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Union would find it difficult to continueworking for the Respondent no matter how thevote went and the Union would 'blacklist him andhad other "ways of dealing" with him. Thesethreats could have backfired on the Union andcaused employees to want to have nothing furtherto do with it.6 To the extent that employees werenot adversely influenced by the Union's miscon-duct, they' may have been influenced by the Re-spondent's legitimate arguments' concerning thepossible -adverse effects of voting the Union in asbargaining representative. With all these factors 'Op-erating on the employees' choice, it would be littlemore than speculation to conclude that the Re-spondent's unfair labor practices were the factorthat decisively tipped the scales.7The unfair labor practices were not extensivewhen considered as part of the general preelectionatmosphere created in part by the parties' cam-paigning. Their precise effect on the election -beinguncertain, still less confidently could we predictfrom the nature of the violation that they 'are likelyto recur.8 -The interrogations and the single impliedthreat of plant relocation were committed -by indi-viduals relatively low, in the Respondent's manage-ment hierarchy.6 Although their conduct is imputa-ble to the Respondent in that employees reasonablymay have believed that it was authorized by man-agement, there is no evidence that what they didor said had specific authorization 'from higherlevels. Those involved in unlawfully solicitinggrievances- and promising benefits were high- man-agement officials, the Respondent's vice presidentan-d an executive vice president of SangamoWeston Inc.; of which the Respondent is- a division. -Thus, their conduct niay be presumed to be a cal-culated company tactic. However, neither the Re-spondent nor Sangamo. Weston Inc. (which has•Chairman Dotson would find that the Union's outrageous conductwas far more serious than that allegedly engaged in by the Respondentand in and of itself precludes granting a bargaining order7 On objections 'filed by the Union, the Regional Director set aside thediction and the Board affirmed his findings and recommendations direct-ing a second election However, the Regional Director dismissed the pe-tition in the representation proceeding on Issuance of the complaint in theinstant case Our observations concerning the actual effect of the unfairlabor -practices on the election outcome do not contradict the Board'sfinding-in the representation case that the Company's conduct reasonablytended td interfere with the employees' freedom of choice in the election•8 We attempt to ascertain the likelihood of 'recurrence from the cir-cumstances surrounding the original unfair labor practices and such otherevents as may have probative value The Respondent's restraint from ad-ditional unfair labor practices during the pendency of this case tells uslittle about its likelihood to commit new unfair labor practices in thefuture† Ronald Klukososkl, a leadman in the Respondent's employ who in-terrogated two employees, was not found to be a supervisor but to be anagent with apparent authority to speak for management Production Man-ager Tony Autera, who made the remarks' about possibly moving toTexas, was a subordinate to the general manager of the plant Involvedhere His supervisory status after January 1978 is in doubt'been involved in many union organizing campaigns.and in' collective bargaining). has been found to -have committed any unfair labor. practices otherthan in the instant case. Given its history of appar-ent willingness to abide by the requirements Of theAct although presented with opportunities • to dootherwise, we see no indication 'that the Companywill become a recidivist.Finally, we' note that the Respondent committedbut one "hallmark" violation (Production ManagerAutera's threat of plant removal to some employ-ees) and relatively few "non-hallmark" violations(soliciting grievances, promise of benefit, and- coer-cive interrogations). See NLRB v. Jamaica Towing,632 F.2d 208, 212-213 (2d Cir. 1980). Accordingly,and for all of the above reasons, we find that theGeneral Counsel has failed to establish that the Re-spondent unlawfully refused to recognize and bar-gain with the Union.' We further find that the Gen-eral Counsel has failed to establish that the Board'straditional remedies are inadequate to erase the ef-fects of the Respondent's few unfair labor practicesand ensure'a fair election." For similar reasons wefind that the Respondent's unfair labor practices donot warrant a broad cease-and-desist order. Hick-mott Foods, 242 NLRB 1357 (1979): -Accordingly,we shall reseind our previous Order and- substituteone that conforms to the findings and- conclusionsset forth above:ORDER .. The National Labor Relations Board orders thatthe Respondent, EMR Photoelectric, a Division ofSangamo Weston Inc.; Princeton Junction, NewJersey, its officers, agents, successors, and, assigns,shall1. Cease and desist from(a)Threatening to move its operations becauseits employees engage in activities on behalf of alabor organization or support a labor organization.(b)Directly or indirectly promising employeesbenefits or improvement in their working condi-tions for the purpose of inducing employees not tojoin, remain members of, or otherwise support alabor organization.(c)Soliciting employee grievances or complaintswith an implied promise of in proving employeeworking conditions or granting benefits for , thepurpose of ,inducing employees not to join, remainWe therefore find it unnecessary to reach the Respondent's conten-tions that a bargaining order should be denied due to employee turnoverand changes in managment, and we deny the Respondent's motion toreopen the record as moot See fn 3, aboveIn concurring in the denial of the bargaining order remedy, MemberDennis relies solely on the reasoning set forth in the paragraph to whichthis footnote is appended and not on any reasons set forth earlier in thisdecision SANGAMO WESTON INC259members of, or otherwise supPort a labor organiza-tion.(d)Coercively interrogating employees concern--ing their union membership, sympathies, or activi-ties or those of other employees.(e)In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights to self-organization, to form,join, or assist the Union, or any other labor organi-zation, to bargain collectively through representa-tives of their own choosing, and to engage in con-certed activities for the purposes of collective bar-gaining or other mutual aid or protection, or to re-frain from any or all such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Post at its operations in Princeton Junction,New Jersey, copies of the attached notice marked"Appendix."" Copies of the notice, on forms pro-vided by the Regional Director for Region 22,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint isdismissed as to alleged violations of the Act notfound hereinabove in this decision." If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten to move our operationsbecause our employees , engage in activities onbehalf of or support International Union of Electri-cal, Radio & Machine Workers, AFL-CIO-CLC,or any other labor organization.WE WILL NOT directly or indirectly promise em-ployees benefits or improvement of working condi-tions for the purpose of inducing employees not tojoin, remain members of, -or otherwise support alabor organization.WE WILL NOT solicit employee grievances orcomplaints with an implied promise of improvingworking conditions or grant benefits for the pur-pose of inducing employees not to join, remainmembers of, or otherwise support a labor organiza-tion.WE WILL NOT coercively interrogate employeesconcerning their union membership, symfiathies, oractivities or those of other employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act.EMR PHOTOELECTRIC, A DIVISIONOF SANGAMO WESTON INC.